Filed 9/10/15 In re H.P. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re H.P., a Person Coming Under the                                B263824
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. CK84140)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

J.P.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Marguerite
D. Downing, Judge. Reversed with directions.
         Jack A. Love, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Mary C. Wickham, Interim County Counsel, Dawyn R. Harrison, Assistant
County Counsel, and Julia Roberson, Senior Associate County Counsel, for Plaintiff and
Respondent.
       J.P., the father of the child, H.P., appeals from a dependency dispositional order.
The father contends the dispositional order must be reversed because of noncompliance
with the Indian Child Welfare Act and related California provisions. The parties have
stipulated to a limited reversal of the dispositional order to allow compliance with the
Indian Child Welfare Act and related California provisions. In addition, the parties have
stipulated to immediate remittitur issuance.
       We accept the parties’ stipulation. The parties agree there was noncompliance
with the Indian Child Welfare Act and related California provisions. We concur in their
assessment in this regard. Further, the parties agree the dispositional order must be
reversed and remanded to permit proof of compliance with the Indian Child Welfare Act
and related California provisions.
       Our ability to accept a stipulated reversal in the dependency context is discussed in
the case of In re Rashad H. (2000) 78 Cal. App. 4th 376, 379-382. The present case
involves reversible error—the failure to present substantial evidence of compliance with
the Indian Child Welfare Act and its related California provisions. (In re Marinna J.
(2001) 90 Cal. App. 4th 731, 736-740; In re Desiree F. (2000) 83 Cal. App. 4th 460, 471-
472.) Under any circumstances, the dispositional order would be reversed. Thus, a
stipulated reversal advances those interests identified in Code of Civil Procedure section
128, subdivision (a)(8). (In re Rashad H., supra, 78 Cal.App.4th at pp. 379-382; see
Union Bank of California v. Braille Inst. of America, Inc. (2001) 92 Cal. App. 4th 1324,
1329-1330.) If proper notice and investigation is undertaken and no tribe asserts that the
child is of Indian descent, the dispositional order is to be reinstated. If a tribe asserts that
the child is of Indian descent, the juvenile court is to proceed in compliance with the
Indian Child Welfare Act and related California provisions.




                                               2
       The dispositional order is reversed and the cause is remanded for compliance with
the federal Indian Child Welfare Act requirements and related state provisions. The
remittitur is to issue forthwith.
                              NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                              TURNER, P. J.



We concur:



       KRIEGLER, J.



       BAKER, J.




                                              3